Per Curiam.
The affidavit now produced, was not made, r , • r ■ , , , ’ . ’ till alter the writ ol error issued, and the record returned into this Court. This will not do—Neither is the affidavit to be dispensed with, because the plaintiffs in error are administrators. There is no reason why they should not swear, that the writ of error was not proseeuted for delay. They knew their own motives, as well as if they were suitors in their own right. The writ of error must be quashed.
Writ of error quashed.